Case 3:20-cr-00086-TJC-JBT Document 360 Filed 07/06/21 Page 1 of 2 PageID 2334




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION


UNITED STATES OF AMERICA

vs.
                                                    CASE NO. 3:20-cr-86(S1)-TJC-JBT
JORGE PEREZ



                    ORDER MODIFYING CONDITIONS OF RELEASE

          Defendant Jorge Perez’ Motion to Modify Conditions of Release and Memorandum

of Law (Doc. #347; Motion), filed on July 6, 2021, is GRANTED. Accordingly, this Court=s

Order Setting Conditions of Release (Doc. #71; Release Order), entered on June 29,

2020, as modified, see Order Modifying Conditions of Release (Doc. #327), entered on

June 2, 2021, is MODIFIED as follows:

      The travel restriction in paragraph (9)D of the Release Order is hereby temporarily

LIFTED to allow Defendant to travel to Kansas City, Missouri from July 14, 2021 through

July 17, 2021, as indicated in the Motion. Defendant shall notify Pretrial Services upon

his return to Miami.

      In all other respects, the Release Order, as modified, shall remain in full force and

effect.

          DONE AND ORDERED at Jacksonville, Florida, this 6th day of July, 2021.
Case 3:20-cr-00086-TJC-JBT Document 360 Filed 07/06/21 Page 2 of 2 PageID 2335




Copies to:
Asst. U.S. Attorney (Duva)
Thomas M. Bell, Esquire
U.S. Pretrial Services
Defendant
